Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following is a SUPPLEMENTAL NOTICE OF ALLOWANCE.  The Examiner in correctly stated claim 12 instead of claim 14.

In claim 14, line 6, after “panel”, delete “;” and insert the following:
--, the tube part configured to perform a function when coming in contact with a door panel; a conductive coating agent applied to the tube part; a power supply connected to the conductive coating agent;--

In claim 14, line 7, after “strip;” insert the following:
--an electric wire connecting with the conductive wire with the power supply--;

In claim 15, lines 1-3, change 
“further comprising a conductive coating agent applied to the tube part, wherein an external power is selectively connected to the conductive coating agent via the conductive wire” to the following:
--wherein the sensor comprises a vehicle speed sensor and an external air temperature sensor--; and

In claim 16, line 1, change “15” to –14--.


Authorization for this examiner’s amendment was given in an interview with Mr. Matsil on 6/16/2022.

Claims 1-3, 5-8, and 10-19 renumbered as 1-17 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of the changes made to claims 1 and 12 along with the elements that are essential in combination with the changes made to claims 1 and 12 in the after final amendment dated 5/23/2022 and the Examiner’s amendments to claim 14 along with all of the elements in combination thereof that are essential reads over the current rejection as well as the art of record.  Furthermore, the multiple combination of references would only build the applicant’s invention in an unobvious manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634